           Case 1:20-cv-01125-ELR Document 78 Filed 10/20/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DELTA AIR LINES, INC.,

               Plaintiff and Counterclaim         C.A. No. 1:20-CV-01125 (ELR)
               Defendant,

      v.

MARRIOTT INTERNATIONAL, INC.,

               Defendant and
               Counterclaim Plaintiff,

and MARRIOTT WORLDWIDE
CORPORATION,

      Counterclaim Plaintiff.



                           CERTIFICATE OF SERVICE

      Counsel for Defendant and Counterclaim Plaintiff Marriott International,

Inc. and Counterclaim Plaintiff Marriott Worldwide Corporation (individually and

collectively “Marriott”), hereby certifies that on October 6, 2020, a copy of the

Document Subpoena of Delta Uniforms LLC was served by electronic mail to all

attorneys of record for Plaintiff and Counterclaim Defendant.




                                            -1-
       Case 1:20-cv-01125-ELR Document 78 Filed 10/20/20 Page 2 of 5




      Counsel for Marriott also certifies that the Document Subpoena of Delta

Uniforms LLC was served on Delta Uniforms LLC, 5716 Hickory Plaza, Suite

400, Nashville, TN 37211 on October 7, 2020.



                                     /s/ Virginia L. Carron
                                     Virginia L. Carron (Ga. Bar No. 112770)
                                     FINNEGAN, HENDERSON, FARABOW,
                                            GARRETT & DUNNER, L.L.P.
                                     271 17th Street, NW, Suite 1400
                                     Atlanta, Georgia 30363
                                     Telephone: (404) 653-6452
                                     Fax: (404) 653-6444
                                     Email: virginia.carron@finnegan.com

                                     Danny M. Awdeh (admitted pro hac vice)
                                     Douglas A. Rettew (admitted pro hac vice)
                                     FINNEGAN, HENDERSON, FARABOW,
                                           GARRETT & DUNNER, L.L.P.
                                     901 New York Avenue, NW
                                     Washington, DC 20001
                                     Telephone: (202)-408-4000
                                     Fax: (202) 408-4444
                                     Email: danny.awdeh@finnegan.com
                                     Email: doug.rettew@finnegan.com

                                     Morgan E. Smith (admitted pro hac vice)
                                     Benjamin F. Tookey (pro hac vice pending)
                                     FINNEGAN, HENDERSON, FARABOW,
                                           GARRETT & DUNNER, L.L.P.
                                     3300 Hillview Avenue
                                     Palo Alto, CA 94304


                                       -2-
Case 1:20-cv-01125-ELR Document 78 Filed 10/20/20 Page 3 of 5




                           Telephone: (650) 849-6600
                           Fax: (650) 849-6666
                           Email: morgan.smith@finnegan.com
                           Email: benjamin.tookey@finnegan.com

                           Attorneys for Defendant and Counterclaim
                           Plaintiff Marriott International, Inc. and
                           Counterclaim Plaintiff Marriott Worldwide
                           Corporation




                             -3-
Case 1:20-cv-01125-ELR Document 78 Filed 10/20/20 Page 4 of 5
Case 1:20-cv-01125-ELR Document 78 Filed 10/20/20 Page 5 of 5
